Exhibit 10.3


SEPARATION AGREEMENT


This SEPARATION AGREEMENT (the “Agreement”) is made and entered into this 24th
day of April 2020, by and between Cerecor Inc., a Delaware corporation (the
“Company”), and Dr. Simon Pedder, a resident of South Carolina (“Pedder”). (The
Company and Pedder are sometime referred to herein each as a “Party” and
together as the “Parties.”)


WHEREAS, Pedder was appointed a member of the Company’s Board of Directors (the
“Board”) on April 6, 2018; and


WHEREAS, Pedder has been employed by the Company as its Executive Chair of the
Board; and


WHEREAS, on or about April 10, 2019, the Parties entered into an Employment
Agreement setting out the terms and conditions of Pedder’s employment with the
Company (the “Employment Agreement”); and


WHEREAS, pursuant to the Employment Agreement, Pedder received three equity
awards: (i) 250,000 shares of restricted Company common stock, of which 50,000
shares were immediately vested and the remainder scheduled to vest in three
equal annual increments subject to continued employment (“Restricted Stock
Award”); (ii) an option to purchase 300,000 shares of Company common stock, of
which 1/3 vested on the first anniversary of the effective date of the
Employment Agreement and 1/36th per month thereafter subject to continued
employment (“Time-Based Options”); and (iii) an option to purchase 300,000
additional shares of Company common stock vesting 1/3 upon the Company’s common
stock closing at or above $8.00 per share for three consecutive days, 1/3 upon
the Company’s common stock closing at or above $10.50 per share for three
consecutive days, and 1/3 upon the Company’s common stock closing at or above
$13.00 per share for three consecutive days (“Price-Based Options”); and


WHEREAS, Pedder has decided to voluntarily resign his employment, effective
April 24, 2020 (the “Termination Date”); and


WHEREAS, the Parties wish to establish the terms for Pedder’s continued service
as a Director and special advisor to the Board following the Termination Date,
including with respect to the continued vesting of the Restricted Stock Award
and Time-Based Options during such period and for payments to be made in
connection with the termination of his service as a special advisor to the
Board;


NOW THEREFORE, in consideration of the mutual obligations set forth in this
Agreement, along with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.    Termination of Employment. Effective as of the Termination Date, Pedder’s
employment with the Company, as well as all offices, titles and positions he
holds with or for the benefit of the Company and/or its affiliates, including
but not limited to his position as Executive Chair of the Board, are terminated;
provided, however, Pedder will remain a member of the Company’s Board, as
described in greater detail in Section 2 below. On the next regular pay date
following Termination Date, the Company will pay Pedder all accrued salary and
all accrued and




--------------------------------------------------------------------------------




unused vacation earned through the Termination Date, subject to standard payroll
deductions and withholdings. Pedder will receive these payments regardless of
whether or not he signs this Agreement. Except as set out in this Agreement, as
provided by the specific terms of a benefit plan or as required by law,
effective as of the Termination Date, all of Pedder’s employee benefits with the
Company will be terminated. Pedder hereby represents that he has returned to the
Company all Company-owned equipment, keys or passes, software, files, samples,
training materials, programs and documents (including any copies), except for
any items necessary for Pedder’s duties and responsibilities as a member of the
Board and as a special advisor during the Consulting Period (as defined below),
which items will be returned upon the conclusion of the Consulting Period.


2.    Continued Service on the Board. From the Termination Date until the date
of the Company’s 2020 Annual Stockholder Meeting (the “2020 SH Meeting”), Pedder
will remain a non-employee member of the Company’s Board. As of the Termination
Date and until the 2020 SH Meeting, the Company will pay Pedder for his service
on the Board in accordance with the Company’s non-employee director compensation
policy.


3.    Consulting Arrangement. Following the 2020 SH Meeting, Pedder will be
engaged by the Company as a special advisor to the Board for a period of up to
18 months (the “Consulting Period”). The Consulting Period may be earlier
terminated by either Party upon thirty (30) days’ written notice to the other
Party. During the Consulting Period, Pedder will provide such consultation and
advice to the Board as the Board may reasonably request, and may also attend
Board meetings as requested by the Board (collectively, the “Consulting
Services”). Pedder agrees to perform the Consulting Services competently and in
a professional manner, in compliance with all applicable laws. In consideration
of the Consulting Services, Pedder will be eligible to receive (i) continued
vesting of his Restricted Stock Award and Time-Based Options as described in
Section 4(a) below, and (ii) cash and equity compensation in the same amount as
provided to non-employee directors not serving as chair of the Board or any
committee thereof, pursuant to the terms of the Company’s non-employee director
compensation policy. Pedder acknowledges and agrees that, during the Consulting
Period, he will be an independent contractor and not an employee of the Company.
Pedder acknowledges that as an independent contractor, he will not be entitled
to any compensation, benefits or rights provided by the Company to its employees
(whether by agreement or by operation or law), including but not limited to
group health insurance, disability insurance, paid vacations, sick leave,
retirement plans, health plans, premium overtime pay, workers’ compensation
coverage, or any similar benefits that may be provided to the Company’s
employees. In addition, Pedder acknowledges that he will be treated as an
independent contractor for all federal and state tax purposes. Accordingly, the
Company will not withhold from any consideration paid to Pedder for the
Consulting Services any amounts for federal or state income taxes, social
security (FICA) taxes, or any other taxes. Pedder agrees that he is responsible
for any such tax obligations.


4.    Treatment of Equity Awards.


(a)Following the Termination Date, for so long as Pedder continues to provide
services to the Company as a member of the Board or a special advisor to the
Board, the Restricted Stock Award, and Time-Based Options and any other award
granted to Pedder under the Cerecor Inc. Second Amended and Restated 2016 Equity
Incentive Plan or any predecessor plan (collectively, the “Equity Plan”), other
than the Price-Based Options, will continue to vest




--------------------------------------------------------------------------------




according to the schedule provided in the applicable grant document for each
such award. Pedder’s service as a Director from the Termination Date through the
date of the 2020 SH Meeting and his service as a special advisor to the Board
pursuant to Section 3 hereof shall be deemed to be, when taken together with his
prior service as a Director and as Executive Chairman of the Board, an
uninterrupted period of “Continuous Service” as such term is used in the Equity
Plan commencing upon his election as a Director on April 6, 2018 and ending upon
the earlier of the expiration or termination of the Consulting Period, and,
except as set forth in Section 4(b), all other terms of such awards, including
related to the payment of taxes, shall continue and not be changed by this
Agreement.


(b)Upon the earlier of the expiration or termination of the Consulting Period,
the unvested portion of the Restricted Stock Award, Time-Based Options and any
other award granted to Pedder under the Equity Plan, other than the Price-Based
Options, that would have vested had Pedder provided Continuous Service for 18
months after such expiration or termination of the Consulting Period shall
immediately become vested.


(c)The Time-Based Options and any other option award granted to Pedder under the
Equity Plan, other than the Price-Based Options, are hereby amended to provide
that each such option shall remain exercisable until the second anniversary of
the termination of Pedder’s Continuous Service (but in no event later than the
applicable expiration date of such option).


(d)As of the Termination Date, none of the Price-Based Options have vested. The
Parties agree that the Price-Based Options will terminate as of the Termination
Date, and Pedder will thereafter have no rights with respect to such Price-Based
Options.


5.    Separation Benefits.


(a)Subject to the conditions set forth in Section 5(b) below, following the
earlier of the termination or expiration of the Consulting Period, the Company
will pay Pedder an amount equal to $840,000 paid less applicable withholding for
taxes in substantially equal installments in accordance with the Company’s
normal payroll practices over 18 months commencing within 30 days after the
earlier of the expiration or termination of the Consulting Period (collectively,
the “Separation Benefits”).


(b)In order to receive the Separation Benefits, Pedder must (i) sign and return
this Agreement within 21 days after he receives it, (ii) not revoke this
Agreement as described in Section 13 below, (iii) sign and return the Release
Re-Affirmation in the form attached hereto as Exhibit A within 21 days after the
end of the Consulting Period, and (iv) not revoke the Release Re-Affirmation as
described in Section 13 below. For the avoidance of doubt, the seven-day
revocation period described in Section 13, and the provisions of Section 15(f),
shall apply to Pedder’s execution and delivery of the Release Re-Affirmation.


(c)The Parties intend that this Agreement and the payments made hereunder will
be exempt from, or comply with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”),
and this Agreement will be interpreted and applied to the greatest extent
possible in a manner that is consistent with the requirements for avoiding taxes
or penalties under Section 409A. In the event of any additional tax, interest or
penalty is imposed




--------------------------------------------------------------------------------




on Pedder by Section 409A or any damages for failing to comply with Section
409A, the Company will indemnify Pedder for those actual amounts.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under this Section 5 that constitute “deferred compensation”
within the meaning of Section 409A will not commence in connection with Pedder’s
termination of employment unless and until Pedder has also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h)), unless the Company reasonably determines that such amounts
may be provided to Pedder without causing Pedder to incur the additional 20% tax
under Section 409A. The Parties intend that each installment of the Separation
Benefits provided for in this Agreement is a separate “payment” for purposes of
Section 409A. For the avoidance of doubt, the Parties intend that the Separation
Benefits satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4) and 1.409A-1(b)(9). However, if the Company determines that the
Separation Benefits constitute “deferred compensation” under Section 409A and
Pedder is, as if the separation from service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in Section
409A, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the payment
of the Separation Benefits will be delayed until the earlier to occur of: (i)
the date that is six months and one day after Pedder’s separation from service,
or (ii) the date of Pedder’s death (such applicable date, the “Specified
Employee Initial Payment Date”), and the Company (or the successor entity
thereto, as applicable) will (A) pay to Pedder a lump sum amount equal to the
sum of the Separation Benefits payments that Pedder would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the Separation Benefits had not been so delayed pursuant to
this Section, and (B) commence paying the balance of the Separation Benefits in
accordance with the applicable payment schedules set forth in this Agreement.


6.    Release of Claims. In exchange for the Company’s promises as set forth
herein, by signing this Agreement, Pedder, individually and not on behalf of any
entity owned, controlled or otherwise affiliated with Pedder, releases and
forever discharges the Company, as well as its parent companies, affiliates,
subsidiaries, divisions, officers, directors, stockholders, employees, agents,
representatives, attorneys, and their respective successors, assigns, heirs,
executors and administrators (collectively, the “Company Parties”), from any and
all claims, demands, and causes of action of every kind and nature, whether
known or unknown, direct or indirect, accrued, contingent or potential, which
Pedder ever had or now has, including but not limited to any claims arising out
of or related to Pedder’s employment with the Company and the termination
thereof (except where and to the extent that such a release is expressly
prohibited or made void by law). This release includes, without limitation,
Pedder’s release of the Company and the Company Parties from any claims by
Pedder for lost wages or benefits, compensatory damages, punitive damages,
attorneys’ fees and costs, equitable relief or any other form of damages or
relief. In addition, this release is meant to release the Company and the
Company Parties from all common law claims, including claims in contract or
tort, including, without limitation, claims for breach of contract, wrongful or
constructive discharge, intentional or negligent infliction of emotional
distress, misrepresentation, tortious interference with contract or prospective
economic advantage, invasion of privacy, defamation, negligence or breach of any
covenant of good faith and fair dealing. Pedder also specifically and forever
releases the Company and the Company Parties (except where and to the extent
that such a release is expressly prohibited or made void by law) from any and
all claims under any state or federal legislation, including, but not limited
to, claims under the Employee Retirement Income Security




--------------------------------------------------------------------------------




Act, the Fair Labor Standards Act, the Family and Medical Leave Act, Title VII
of the Civil Rights Act of 1964, as amended, The Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Civil Rights Act
of 1991, the Americans with Disabilities Act, the Genetic Information
Nondiscrimination Act of 2008, the Uniformed Services Employment and
Reemployment Rights Act, the North Carolina Wage and Hour Act, the North
Carolina Persons With Disabilities Protection Act, the North Carolina
Retaliatory Employment Discrimination Act, and any other federal, state or local
law or regulation prohibiting employment discrimination or otherwise governing
the employment relationship between Pedder and the Company.


Pedder acknowledges that this release applies both to known and unknown claims
that may exist between Pedder and the Company and the Company Parties. Pedder
expressly waives and relinquishes all rights and benefits that Pedder may have
under any state or federal statute or common law principle that would otherwise
limit the effect of this Agreement to claims known or suspected prior to the
date Pedder execute this Agreement, and does so understanding and acknowledging
the significance and consequences of such specific waiver. In addition, Pedder
hereby expressly understands and acknowledges that it is possible that unknown
losses or claims exist or that present losses may have been underestimated in
amount or severity, and Pedder explicitly took that into account in giving this
release.


Notwithstanding the foregoing, nothing in this Agreement prohibits Pedder from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between Pedder and the
Company and the Company Parties, and by signing this Agreement, Pedder is
waiving any right to monetary damages, attorneys’ fees and/or costs related to
or arising from any such charge, complaint or lawsuit filed by Pedder or on
Pedder’s behalf, individually or collectively. In addition, nothing in this
Agreement extinguishes any claims Pedder may have against the Company for breach
of this Agreement or with respect to the Restricted Stock Award, the Time-Based
Options and any other award granted to Pedder under the Equity Plan (other than
the Price-Based Options), claims for expenses reimbursable by the Company
incurred by Pedder prior to the Termination Date (subject to the Company’s
applicable reimbursement policy), or claims for and entitlement to benefits
under the Company’s group benefit plans; releases or limits any rights Pedder
may have to indemnification and advancement of expenses under the Company’s
certificate of incorporation, by-laws, indemnification agreement or applicable
law, or under any insurance policy providing directors’ and officers’ coverage;
or releases any claims arising from events that occur following the effective
date of this Agreement.


7.    Public Announcement. The Parties agree that the Company will promptly
issue the press release attached as Exhibit B (the “Public Announcement”).
Neither the Company nor Pedder will make any statements inconsistent with the
Public Announcement upon inquiry into Pedder’s status and ongoing relationship
with the Company following the Termination Date.


8.    No Claims. Pedder acknowledges and agrees that his resignation from his
employment with the Company is voluntary and without “Good Reason” (as defined
by the Employment Agreement), and, except as expressly provided in this
Agreement, that he is not owed any post-employment termination benefits or
severance pay whatsoever under the




--------------------------------------------------------------------------------




Employment Agreement or otherwise. Pedder further acknowledges and agrees that
he is not aware of any claims or potential claims by Pedder against the Company
in connection with his employment by the Company, his resignation from that
employment or otherwise. By signing this Agreement, Pedder acknowledges and
agrees that he has no cause to believe that any violation of any local, state or
federal law has occurred with respect to his employment or resignation from his
employment with the Company, including but not limited to any violation of any
federal, state, municipal, foreign or international whistleblower or fraud law,
statute or regulation. In addition, Pedder further agrees and acknowledges that
he is not aware of any conduct that would be unlawful under the False Claims
Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, or any other compliance
obligation.


9.    Survival of Employment Agreement Obligations. Pedder acknowledges and
agrees that the following provisions of the Employment Agreement will remain in
full force and effect in accordance with their terms, and that a breach of such
surviving obligations of the Employment Agreement will also constitute a breach
of this present Agreement:


Section 9(a) Confidentiality;
Section 9(b) Non-Compete;
Section 9(c) Non-Solicitation; Non-Interference;
Section 9(d) Inventions (provided that Pedder shall be deemed a “service
provider” after the Termination Date only with respect to any “Inventions” made
or conceived by Pedder in the course of his active provision of services as a
special advisor to the Board hereunder (as such terms are used in Section 9(d));
Section 9(g) Tolling; and
Section 10 Cooperation;


provided, however, nothing in this Agreement (including the Employment
Agreement) prohibits Pedder from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Pedder
acknowledges that he does not need the prior authorization of the Company to
make any such reports or disclosures and that he is not required to notify the
Company that he has made such reports or disclosures.
   
10.    No Disparagement. Pedder agrees that he will not denigrate, defame,
disparage or cast aspersions upon the Company, the Company Parties, their
products, services, business and manner of doing business; provided, however,
nothing in this Agreement prohibits Pedder from providing truthful information
and/or testimony in response to any court order or valid subpoena, or in
connection with any investigation or proceeding conducted by the U.S. Equal
Employment Opportunity Commission or any other authorized state or federal
agency. The Company agrees that it will not, and will instruct its officers,
directors and management-level employees not to, denigrate, defame, disparage or
cast aspersions upon Pedder; provided, however, nothing in this Agreement
prohibits any of such officers, directors and management-level employees from
providing truthful information and/or testimony in response to any court order
or valid subpoena, or in connection with any investigation or proceeding
conducted by the U.S. Equal Employment Opportunity Commission or any other
authorized state or federal agency






--------------------------------------------------------------------------------




11.    Relief and Enforcement.


(a)    If Pedder is entitled to receive the Separation Benefits but materially
breaches any provisions of this Agreement or any surviving provisions of the
Employment Agreement that causes injury to the Company, in addition to all other
rights and remedies, which are expressly reserved, the Company, after notifying
Pedder of such breach which is not cured (to the extent capable of being cured)
within a reasonable period following Pedder’s receipt of such notice, will be
entitled to stop paying any further installments of the Separation Benefits. Any
such breaches shall be determined by a court of law.


(b)    Pedder understands and agrees that if he breaches the terms of Sections 7
or 10 of this Agreement, or any of the surviving obligations under the
Employment Agreement, he will cause injury to the Company (and/or one or more of
the Company Parties) that will be difficult to quantify or repair, so that the
Company (and/or the Company Parties) will have no adequate remedy at law.
Accordingly, Pedder agrees that if he breaches Sections 7 or 10 of this
Agreement, or the surviving obligations of the Employment Agreement, the Company
(or the Company Parties) will be entitled as a matter of right to obtain an
injunction from a court of law, restraining Pedder from any further breach of
the terms of Sections 7 or 10 of this Agreement, or any of the surviving
obligations under the Employment Agreement. The right to an injunction is in
addition to, and not in lieu of, any other remedies that the Company (or the
Company Parties) has at law or in equity.


(c)    The Company understands and agrees that if it breaches the terms of
Sections 7 or 10 of this Agreement, it will cause injury to Pedder that will be
difficult to quantify or repair, so that Pedder will have no adequate remedy at
law. Accordingly, the Company agrees that if it breaches Sections 7 or 10 of
this Agreement, Pedder will be entitled as a matter of right to obtain an
injunction from a court of law, restraining the Company and any Company Parties
from any further breach of Sections 7 or 10 of this Agreement. The right to an
injunction is in addition to, and not in lieu of, any other remedies that Pedder
has at law or in equity.


12.    No Modifications; Governing Law; Entire Agreement. This Agreement cannot
be changed or terminated verbally, and no modification or waiver of any of the
provisions of this Agreement will be effective unless it is in writing and
signed by both Parties. The Parties agree that this Agreement is to be governed
by and construed in accordance with the laws of the State of Delaware. This
Agreement (inclusive of the surviving terms of the Employment Agreement and the
grant agreements evidencing the Restricted Stock Award, the Time-Based Options
and any other award granted to Pedder under the Equity Plan (other than the
Price-Based Options)) sets forth the entire and fully integrated understanding
between the Parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein.


13.    Right to Revoke. ONCE SIGNED BY PEDDER, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE HIS ACCEPTANCE OF THIS AGREEMENT, PEDDER MUST DELIVER WRITTEN NOTICE TO
THE COMPANY AT 540 GAITHER ROAD, SUITE 400, ROCKVILLE, MD 20850, ATTN: CHIEF
EXECUTIVE OFFICER, AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITHIN THE
SEVEN (7) DAY REVOCATION PERIOD.




--------------------------------------------------------------------------------






14.    Voluntary Execution. By signing below, Pedder acknowledges that he has
read this Agreement, that he understands its contents and that he has relied
upon or had the opportunity to seek the legal advice of an attorney of his own
choosing.


15.    Miscellaneous.


(a)    Should any portion, term or provision of this Agreement be declared or
determined by any arbitrator or court to be illegal, invalid or unenforceable,
the validity of the remaining portions, terms and provisions shall not be
affected thereby, and the illegal, invalid or unenforceable portion, term or
provision shall be deemed not to be part of this Agreement.


(b)    The Parties agree that the failure of a Party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the Party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.


(c)    This Agreement shall inure to the benefit of and shall be binding upon
Pedder, his heirs, administrators, representatives, executors, successors and
assigns, and upon the successors and assigns of the Company. Upon Pedder’s death
or Disability (as defined in the Employment Agreement), Pedder (or Pedder’s
estate or legal representative, if applicable) shall be entitled to the benefits
set forth in this Agreement. If the Company is acquired, or is the non-surviving
party in a merger, or sells all or substantially all of its assets, this
Agreement shall not automatically be terminated, and the Company agrees that it
will provide this Agreement to the transferee or surviving company (“successor
Company”) and require the successor Company to assume and be bound by the
provisions of this Agreement.
(d)    The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement. This Agreement may
be executed in counterparts.


(e)    Counterparts may be transmitted and/or signed by facsimile or electronic
mail. The effectiveness of any such documents and signatures shall have the same
force and effect as manually signed originals and shall be binding on the
parties to the same extent as a manually signed original thereof.


(f)    PEDDER HEREBY ACKNOWLEDGES THAT HE HAS BEEN GIVEN A PERIOD OF AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT
CHANGES TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE
RUNNING OF THE TWENTY-ONE (21) DAY PERIOD. PEDDER ALSO ACKNOWLEDGES THAT HE IS
HEREBY ADVISED BY THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.


[signature page follows]






--------------------------------------------------------------------------------




                    
 
 
 
 
 
 
 
 
CERECOR INC.
 
 
 
 
 
 
 
 
 
By: /s/ Michael Cola
 
 
 
 
Name: Michael Cola
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
DATE: April 24, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PEDDER:
 
 
 
 
 
 
 
 
 
By: /s/ Simon Pedder
(SEAL)
 
 
 
Name: Simon Pedder
 
 
 
 
 
 
 
 
 
DATE: April 24, 2020
 







--------------------------------------------------------------------------------





Exhibit A
Re-Affirmation of Release
To: Cerecor Inc.


Ladies and Gentlemen:


Reference is made to that certain Separation Agreement, dated as of April 24,
2020 (the “Separation Agreement”), previously entered into by and among between
Cerecor Inc. and me.
As provided in the Separation Agreement, I hereby restate and again provide you
with the release of claims set forth in Section 6 of the Separation Agreement,
effective as of the date hereof.
 
 
 
 
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Simon Pedder
 
 
 
 
 
 
Date:
 
 
 
 







--------------------------------------------------------------------------------





Exhibit B
Public Announcement


(attached)




